Title: To Thomas Jefferson from James Tilton, 5 January 1807
From: Tilton, James
To: Jefferson, Thomas


                        
                            
                            Red-Lyon January 5th 1807
                        
                        At a meeting of the delegates of New-Castle county in the state of Delaware, agreeably to the recommendation of the grand Jury of said county,
                  Doctr. James Tilton was appointed chairman &
                  Doctr. William McKee secretary:
                  When the following address was unanimously agreed to.
                  To the President of the United States.
                  Sir,
                  As delegates of the county of New Castle, in the state of Delaware, chosen by the people, and convened by the
                            solemn advice of our grand Jury, we beg leave to address you, on a subject, which we deem very interesting to the publick
                            welfare of our country. Through various sources, we have obtained information, that puts it beyond a doubt, you have
                            declared your intention, at the end of the present presidency, to decline a reelection, and retire from the arduous duties
                            of first magistrate, to the repose of private life. Although we honor the disinterestedness of such conduct, a variety of
                            circumstances impress us with the apprehension, that even this virtuous example, might be hazardous at so critical a
                            moment.
                        Clouds of danger hang over our common country, which threaten to burst in deep-laid treason, and open violence. At such a crisis, the canvassing & cabals consequent on
                            the change of a president, might, we apprehend, be dangerous. With your consent, however, our choice would not only be
                            enlarged, agreeably to the design of the constitution, but, we are persuaded, the election would be made without
                            difficulty, or any hazard of derangement in our publick affairs.—
                        We therefore entreat you, sir, not to withold your name, at the ensuing presidential election, but once more
                            permit the publick good, to outweigh all personal considerations. At the end of four years more, we hope there will be no
                            impediment or restraint, to your laudable ambition of setting a glorious example for future chief magistrates.—
                        We will not take up your time with professions of regard or admiration of your publick conduct. All America,
                            and, we believe, all the World are ready to approve this ground of our confidence. But we declare, that by according with
                            our ardent wish and expectation, which we sincerely believe, is the hope and desire of our republican fellow-citizens; you
                            will add additional obligation to the numerous blessings, which, under the smiles of providence, with greatful hearts, we
                            are, at all times, ready to acknowledge, as the result of your happy administration.
                        May providence grant you a long life, and make you a lasting blessing to your fellow citizens!—
                        
                     Ordered, that the proceedings of this meeting, signed by the Chairman & secretary, be transmitted to the
                            President of the United States, and published in such newspapers as may be thought proper.
                        
                            Chairman, James Tilton.
                            Secry. Wm. McKee
                     
                        
                    